Per Curiam.

The defendant in error made his motion against the plaintiff in error, who was sheriff of Lafa3rette county for money collected, which was sustained. It appears that Jones had recovered judgment against one Dickens and another, and sued out his execution, which was in the hands of the sheriff. Dickens was introduced as a witness for Jones, and testified, that Jones, a short time before court, had agreed to wait with him for his money, and accordingly Jones wrote a note to the sheriff to that effect, which the witness had lost, but whén he saw the deputy sheriff he stated the substance of it to him. Jones also wrote that he did not wish his attorney to receive the money, which the witness also told the deputy sheriff. The attorney was informed of the same facts by the witness. The attorney, however, pressed the collection of the money, a part of which was collected and paid over to the attorney, whose receipt for the amount was in evidence. No other material facts were disclosed.
*591Where the sheriff collects money on execution, he is fully authorized to pay it to the plaintiff’s attorney of record, and the payment made to the attorney in this instance was a discharge to the sheriff, unless he had been notified by the plaintiff that he had changed his attorney, and that the money was not to be paid to the attorney of record. The evidence is, that Jones stated that he did not wish his attorney to receive it. This declaration was too loose and indefinite to amount to instructions not to pay it to him.
Judgment reversed.